Citation Nr: 0516551
Decision Date: 06/17/05	Archive Date: 09/19/05

Citation Nr: 0516551	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-23-733	)	DATE JUN 17 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




VACATUR

The veteran served on active military duty from May 1968 to 
November 1969.  He died in August 2001.  The appellant is the 
veteran's surviving spouse.  The veteran's service personnel 
records reflect that he was awarded the Purple Heart medal 
and the Combat Action Ribbon.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

Previously, in a June 2004 decision, the Board of Veterans' 
Appeals (Board) denied the appellant's claim for entitlement 
to service connection for the cause of the veteran's death.  
In so doing, the Board noted that the appellant had requested 
a hearing before a Veterans Law Judge appearing in 
Washington, D.C., for which she failed to report.  Finding 
that this constituted a withdrawal of her request for a 
hearing, the Board proceeded with its decision.  See 
38 C.F.R. § 20.702 (2004).

However, in June 2004, the appellant's representative 
submitted a motion requesting that the Board vacate its June 
2004 decision.  The representative argued that the appellant 
had timely requested a video teleconference hearing in lieu 
of a hearing in Washington, D.C.  To support his argument, he 
submitted a copy of the local representative's October 2003 
memorandum to the agency of original jurisdiction requesting 
same, and a copy of a memorandum, dated in the same month, 
from the agency of original jurisdiction to the Board 
requesting that the claims file be returned.  This was not 
apparently accomplished.

In July 2004, the Board granted the representative's motion, 
and directed that a video teleconference hearing be scheduled 
at the local RO for the appellant.  The Board further 
directed that upon the completion of this hearing, the June 
2004 decision would be vacated.

A review of the record reflects that the undersigned Veterans 
Law Judge conducted a video teleconference hearing with the 
appellant in August 2004, and the hearing transcript is of 
record.  

The matter is now again before the Board.

Inasmuch as the Board has agreed to vacate the June 2004 
decision upon the holding of the requested teleconference 
hearing, which was conducted in August 2004, the June 2004 
decision denying entitlement to service connection for the 
veteran's cause of death must be VACATED to assure due 
process.  38 C.F.R. § 20.904 (2002).  A new decision, based 
upon a review of the entire evidence of record, will be 
entered.

ORDER

The Board's June 14, 2004 decision, which denied entitlement 
to service connection for the cause of the veteran's death, 
is VACATED.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


Citation Nr: 0415117	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  03-23 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from May 1968 to November 
1969.  He died in August 2001.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The appellant's August 2003 substantive appeal included a 
request for a Board hearing in Washington, D.C.  She failed 
to report for the hearing scheduled in October 2003.  
Therefore, the hearing request is considered withdrawn.  See 
38 C.F.R. § 20.702 (2003).  

The Board notes that the RO denied entitlement to dependency 
and indemnity compensation pursuant to 38 U.S.C.A. § 1318 
(West 2002) in an April 2003 rating decision.  The appellant 
submitted a notice of disagreement in May 2003 and the RO 
issued a statement of the case in August 2003.  The only 
substantive appeal of record was received in August 2003, 
before the RO issued the August 2003 statement of the case, 
and perfects only the appeal with respect to service 
connection for the cause of the veteran's death.  Therefore, 
the issue of entitlement to dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1318 is not currently 
before the Board.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The veteran died in August 2001, and the death 
certificate lists the cause of death as massive head injuries 
due to the deceased being hit in the hit with blunt object; 
the death was ruled a homicide.  

3.  At that time of his death, the veteran had the following 
service-connected disabilities: post-traumatic stress 
disorder (PTSD), rated as 100 percent disabling; and status 
post incision and drainage of shell fragment wound of the 
proximal right forearm with two surgical scars, rated as 
noncompensable (zero percent disabling).  

4.  There is no competent evidence showing that any service-
connected disability or incident of service was the primary 
or a contributory cause of the veteran's death.   


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, in an April 2002 letter, the RO advised the 
appellant of the evidence needed to substantiate her claim 
and explained the notice and assistance provisions of the 
VCAA.  In particular, the letter explained what evidence it 
would obtain, including VA records or other records held by a 
Federal agency, what VA would do to assist the appellant in 
developing her claim, and what the appellant had to do to 
support her claim, including providing sufficient information 
to identify and secure evidence.  In addition, the June 2003 
statement of the case includes the text of the regulation 
implementing the notice and assistance provisions of the 
VCAA.  Therefore, the Board is satisfied that the RO has 
provided all required VCAA notice.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In this case, the VCAA notice was provided prior 
to the May 2002 rating decision on appeal.  

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter to the 
appellant does not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  The letter specifically identified 
certain evidence that the RO would secure and asked the 
appellant to identify any other private, VA, or military 
medical treatment, as well as any other information or 
evidence he wanted the RO to secure.  In addition, the letter 
asks the appellant to provide any other additional evidence.  
The RO has properly pursued obtaining all evidence described 
by the appellant.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard, supra; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, the Board finds no 
indication of defective notice that is prejudicial to the 
appellant, such that proceeding to evaluate the appeal, if 
defect can be found, is harmless error.

With respect to the duty to assist, the Board notes that the 
appellant submitted to the RO the report of the autopsy of 
the veteran and associated laboratory reports.  She has also 
provided personal testimony and written statements from her 
sons.  There are no terminal medical treatment records; 
however, the RO has secured the veteran's VA treatment 
records through the time of his death.  Finally, the RO has 
contacted the Sheriff's Department investigating the 
veteran's death, but has been refused additional information 
based on the ongoing nature of the criminal investigation.  
The Board notes that the Hearing Officer from the December 
2002 hearing advised the appellant of the types of evidence 
that would be useful in substantiating her claim, such lay 
statements or a statement from a physician as to the impact 
the PTSD had on the veteran, and held the record open for her 
to provide such evidence.  See 38 C.F.R. § 3.103(c)(2).  The 
appellant provided written statements from her sons, but no 
other evidence.  She has not identified or authorized the 
release of any private medical evidence.  There is no 
indication or allegation that additional relevant evidence 
remains outstanding.  The Board is therefore satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.   



Analysis

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2003); 38 C.F.R. § 3.5(a) (2003).

A veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).
  
The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the veteran died in August 2001.  The death 
certificate listed the cause of death as massive head 
injuries due to the deceased being hit in the hit with blunt 
object.  The death was ruled a homicide.  The autopsy report 
reflects findings of violent death due to blunt force trauma 
to the head.  It noted that the head injuries were consistent 
with the weapon, a hammer, brought to the post mortem.  Blood 
and vitreous fluid testing confirmed the presence of alcohol, 
measuring 0.32 percent and 0.35 percent, respectively.  The 
permit for the autopsy included notations that the veteran 
suffered from PTSD, severe schizophrenia, and alcohol abuse 
by history. 

In a November 2001 statement, the appellant related that the 
veteran was found dead at the scene and transported directly 
to the morgue, such that there were no emergency room or 
other terminal treatment records.  April 2002 correspondence 
from the local Sheriff's Department indicated that there was 
an ongoing criminal investigation and that it therefore could 
not release any information about the circumstances of the 
veteran's death.  In December 2002, the Sheriff's Department 
again refused to release any information, noting only that 
neither the appellant nor any other family member was 
considered a suspect.  

At that time of his death, the veteran had the following 
service-connected disabilities: PTSD, rated as 100 percent 
disabling; and status post incision and drainage of shell 
fragment wound of the proximal right forearm with two 
surgical scars, rated as noncompensable.  

The appellant argues that the veteran's PTSD contributed to 
his death.  In her August 2002 notice of disagreement, she 
stated that the veteran was unable to mentally comprehend 
dangerous situations and surroundings.  She indicated that he 
was never unprotected, never without a weapon.  Due to his 
psychiatric disability, on the date of his death, he was 
caught off guard, robbed, and murdered.  In an October 2002 
statement, the appellant added that, had the veteran been in 
the right frame of mind to defend himself, his life would not 
have ended that way.  She added that people, including the 
Sheriff's Department, considered the veteran to be dangerous.  
During the December 2002 personal hearing, the appellant 
indicated that people knew about the veteran's psychiatric 
disability and took advantage of him.  He had been beaten and 
stolen from previously.  The day he died, she had received 
his VA compensation as his spouse payee and had given him 
some money.  The appellant testified that the veteran had a 
history of anger and had said that he would kill someone who 
had stolen from him.  Statements from the veteran's sons 
submitted in December 2002 mirrored the appellant's 
testimony.    

Upon a review of the record, the Board finds that the 
preponderance of the evidence is against service connection 
for the cause of the veteran's death.  38 U.S.C.A. 
§ 5107(b).  That is, there is no competent evidence showing 
that a service-connected disability or any incident of 
service is the primary or a contributory cause of the 
veteran's death.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.  The Board acknowledges the appellant's 
argument that the veteran's service-connected PTSD may have 
led to the circumstances that resulted in his death, i.e., 
mental inability to defend himself, recognize dangers, or 
prevent other people from taking advantage of him.  However, 
there is no indication that PTSD is the proximate cause, 
whether primary or contributory, of the veteran's death.  
"Proximate cause" is defined as "that which, in a natural 
continuous sequence, unbroken by any efficient intervening 
cause, produces injury, and without which the result would 
not have occurred."  Forshey v. West, 12 Vet. App. 71, 73-74 
(1998) (quoting Black's Law Dictionary 1225 (6th ed. 1990)).  
Clearly, the veteran's death is the result of an intervening 
event, specifically a brutal physical attack by an assailant 
or assailants, which has nothing to do with whether the 
veteran had PTSD.  The Board emphasizes that there is 
absolutely no evidence of record concerning the specific 
circumstances under which the veteran was attacked and 
killed.  For purposes of our inquiry, the thoughts and 
theories of the appellant and her sons are no more than 
speculation.  Thus, the preponderance of the evidence is 
against the appellant's claim.  38 U.S.C.A. 
§ 5107(b).  The Board sympathizes with the appellant and her 
family for the untimely and violent death of the veteran.  
However, the Board is bound by the applicable law and 
regulations as written.  38 U.S.C.A. § 7104(c).  The appeal 
is denied.  

ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs




